MEMORANDUM **
Jose Chavez-Arriaga was convicted of four counts of importation and possession of cocaine and heroin with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), 952, and 960. The only issue Chavez-Arriaga raises on appeal is sufficiency of the evidence.
The relevant inquiry is whether, viewing the evidence in the light most favorable to the prosecution, a rational trier of fact could find the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Because Chavez-Arriaga failed to move for a judgment of acquittal during the proceedings, we review his sufficiency challenge only to prevent a manifest miscarriage of justice or for plain error. Fed. R.Crim. P. 52(b); United States v. Weber, 320 F.3d 1047, 1050-51 (9th Cir.2003).
Although the record reveals conflicting testimony, the record contradicts Chavez*565Arriaga’s assertion that the government produced no more than “mere presence” evidence. It is undisputed that ChavezArriaga was the driver and sole adult occupant of the car containing a substantial quantity of drugs. United States v. Sanchez-Robles, 927 F.2d 1070, 1076 (9th Cir. 1991) (holding that knowledge inferred where defendant was driver and sole adult occupant of car carrying drugs). Also, a customs agent testified that Chavez-Arriaga told her that he thought he was transporting marijuana. Additionally, the agent testified that Chavez-Arriaga told her that he traveled to Mexico by bus; but at trial Chavez-Arriaga testified that he traveled in a van with an unidentified woman. Our review of the record reveals that a rational trier of fact could find the essential elements beyond a reasonable doubt and that there was no miscarriage of justice or plain error.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.